Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 3 December 2021, with respect to the rejections of claims 1 and 7 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-10 under 35 USC 103 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a half mirror wherein the crosslinker includes a photo-crosslinker and a thermal crosslinker and 80 mass% or more of the crosslinker is accounted for by the photo-crosslinker, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 7 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method for producing a half mirror 
Claims 2-6 and 8-10 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.W.B/             Examiner, Art Unit 2872   


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/14/2021